Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/12/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, filed 04/12/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of U.S. 2016/0028114 to Pratt et al., U.S. 2016/0013463 to Roumi et al., and U.S. 2012/0129045 to Gin et al.
Although Yushin does not envision using a liquid electrolyte and a ceramic particle together. It does teach that when using a liquid electrolyte it is expected to have a higher conductivity and/or be easier to infiltrate the electrodes. Furthermore, Yushin teaches that it is expected to have an ionically conductive ceramic particles with a polymer to enhance mechanical strength. A person of ordinary skill in the art, before the effective filing date of the claimed invention, would expect when using both a liquid electrolyte and an ionically conductive ceramic particle for the composite electrolyte to have both increased conductivity and enhanced mechanical strength (Para. [0060]).
Additionally, applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The Amendment filed 04/12/2021 has been entered. Claims 1-2, 5-8, and 12-14 remain pending in the application. Claims 3-4 and 9-10 have been cancelled and are withdrawn from consideration.
Applicant’s amendments to the claims, particularly cancelling claim 4, overcomes each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/10/2020.
Applicant’s amendments to the claims, particularly rewriting claim 14 in independent form, overcomes each and every 112(d) rejection previously set forth in the Non-Final Office Action mailed 12/10/2020.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 (Pg. 5/24, Lns. 11-12) and 14 (Pg. 10/24, Lns. 9-10) recite the same language, “… wherein the sum of the first and second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte …” Additionally, claims 2 (Pg. 6/24, Lns. 1-3) and 14 (Pg. 10/24, Lns. 15-17) recite the same language, “… wherein the sum of the first, the second and the third liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte …” The instant specification clearly established that the first and second electrolytes are layers. However, it does not appear to establish that each individual electrolyte layer, that is the first and the second (and third in claims 2 &14), includes a liquid electrolyte.  The composite does include an additional liquid electrolyte, but not the individual layers. While it is true that the composite electrolyte may include a liquid electrolyte according to Paras. [0014] and [0049], and it is included in an amount of 1 to 50 parts by weight based on 100 parts by weight of the total composite electrolyte according to Para. [0051]. This amount is not based on the sum of the first and the second (and third in claims 2 &14) liquid electrolytes above. 

Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0028114 to Pratt et al. (hereinafter “Pratt”), and in view of U.S. 2016/0013463 to Roumi et al. (hereinafter “Roumi”), and U.S. 2012/0129045 to Gin et al. (hereinafter “Gin”).
With regards to claim 1, Pratt is in the field of electrode assemblies for use in electrochemical cells (Abstract) and teaches a composite electrolyte for a secondary battery (Figs. 1a-1d and 2a-2d, Paras. [0051] and [0057]), having a multi-layer structure (Fig. 3, Para. [0083], NE (negative electrode) electrolyte 318, PE (positive electrode) electrolyte 328, and separator electrolyte 338.), the composite electrolyte comprising: a first electrolyte layer positioned toward a cathode part (Fig. 3, PE (cathode) electrolyte 328); and a second electrolyte layer positioned toward an anode part (Fig. 3, NE (anode) electrolyte 318), wherein the first electrolyte layer comprises a first polymer base (Para. [0038], In one embodiment of the invention, the fluorinated catholyte is a block copolymer electrolyte), first ion conductive ceramic particles (Para. [0111], The additives that enhance ionic conductivity can be … ceramic particles), wherein the second electrolyte layer comprises a second polymer base (Para. [0036], The anolyte may be a block copolymer electrolyte that is immiscible with the separator electrolyte.), second ion conductive ceramic particles (Para. [0111]), and wherein the first electrolyte layer and the second electrolyte layer are formed of different materials from each other (Para. [0063], Two different electrolytes—a NE electrolyte that is reductively stable at the anode (but may or may not be oxidatively stable at the cathode) and a PE electrolyte that is 
Pratt fails to teach wherein the first electrolyte layer comprises a first liquid electrolyte, wherein the second electrolyte layer comprises a second liquid electrolyte, and wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte.
However, Roumi is in the field of ionically conducting composite membranes (Abstract) and teaches wherein the first electrolyte layer comprises a first liquid electrolyte, and wherein the second electrolyte layer comprises a second liquid electrolyte (Para. [0165], An exemplary hybrid membrane is a novel composite electrolyte composed of liquid, polymer and ceramic electrolytes, designed in a special format; Para. [0165].  The membrane is chemically inert, does not react with lithium metal, electrolytes, air or moisture, and separates the anolyte and catholyte environments.).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching of Roumi for the purpose of wherein the first electrolyte layer comprises a first liquid electrolyte, wherein the second electrolyte layer comprises a second liquid electrolyte to have a high conductivity, mechanical strength, flexibility, low cost, and can be easily produced (Para. [0165]).
The motivation would have been to create a composite electrolyte having high conductivity, mechanical strength, flexibility, low cost, and be easily produced (Para. [0165]).
Pratt fails to teach wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte.

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching of Gin for the purpose of wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte to increase the conductivity of the electrolyte (Para. [0048]).
The motivation would have been to increase the conductivity of the electrolyte (Para. [0048], polymer electrolytes of this invention, which comprise liquid electrolyte which contains free lithium salt therein, can exhibit 100-fold or higher increased conductivity compared to analogous polymer electrolytes where the liquid electrolyte does not contain free lithium salt.).
With regards to claim 2, Pratt teaches a third electrolyte layer positioned between the first electrolyte layer and the second electrolyte layer, wherein the third electrolyte layer comprises a third polymer base, third ion conductive ceramic (Abstract, A third electrolyte can be used as separator between the negative electrode and the positive electrode; Para. [0025], … a first block copolymer electrolyte separator layer...; Para. [0026], The separator electrolyte may include any of ceramic electrolytes, polymer electrolytes, and block copolymer electrolytes; Para. [0078], In another embodiment, the separator electrolyte is different from both the NE electrolyte and the PE electrolyte; Para. [0111].)

However, Roumi is in the field of ionically conducting composite membranes (Abstract) and teaches wherein the third electrolyte layer comprises a third liquid electrolyte (Para. [0165]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching of Roumi for the purpose of wherein the third electrolyte layer comprises a third liquid electrolyte, to have a high conductivity, mechanical strength, flexibility, low cost, and be easily produced (Para. [0165]).
Pratt fails to teach wherein a sum of the first, the second and the third liquid electrolytes is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte.
However, Gin is the field of a polymer electrolyte that comprises a polymer matrix and a liquid electrolyte (Abstract) and teaches wherein a sum of the first, the second and the third liquid electrolytes is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte (Para. [0136], In an embodiment the liquid electrolyte may comprise from about 1 weight % up to about 50 weight % of the total weight of the liquid electrolyte and the polymer electrolyte (composite electrolyte).).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching of Gin for the purpose of wherein a sum of the first, the second and the third liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte to increase the conductivity of the electrolyte (Para. [0048]).

With regards to claims 5 and 11, Pratt teaches wherein the first polymer base is different than the second polymer base (Para. [0063]; Para. [0076}, In another arrangement, the NE electrolyte and/or the PE electrolyte is a dry polymer electrolyte. In yet another arrangement, the NE electrolyte and/or the PE electrolyte is a dry block copolymer electrolyte.).
With regards to claim 6, Pratt teaches wherein the first polymer base is selected from the group consisting of polyvinylidene fluoride-based polymer, a polyethylene glycol-based polymer, a polyacrylonitrile-based polymer, a polymethylmethacrylate-based polymer, a polyimide-based polymer, a polyethylene-based polymer, a polypropylene-based polymer, a polypropylene oxide-based polymer, a polyamine-based polymer, a siloxane-based polymer, a derivative thereof, and a combination thereof, and wherein the second polymer base is selected from the group consisting of polyvinylidene fluoride-based polymer, a polyethylene glycol-based polymer, a polyacrylonitrile-based polymer, a polymethylmethacrylate-based polymer, a polyimide-based polymer, a polyethylene-based polymer, a polypropylene-based polymer, a polypropylene oxide-based polymer, a polyamine-based polymer, a siloxane-based polymer, a derivative thereof, and a combination thereof (Para. [0063]; Para. [0028], The second block of the first block copolymer electrolyte may include any of polyvinylidene fluoride … poly(methyl methacrylate) … polyimide … polyethylene … polypropylene; Para. [0117], The relative amounts of PFPE and PEG (polyethylene glycol) in the final copolymer can be controlled by varying the molecular weight of the two components; Para. [0091], In one embodiment of the invention, an electrolyte contains one or more of the following optionally cross-linked polymers: polyacrylonitrile … polyamine … siloxane; Para. [0029], In one arrangement, the fluorinated 
	With regards to claims 7 and 13, Pratt teaches wherein the electrolyte includes an additive of ion conductive ceramic particles (Para. [0111]). Pratt further teaches wherein the electrolytes of the first and second are different (Para. [0063]; Para. [0025]; Para. [0026]; Para. [0078]). As such, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the first ion conductive ceramic particles to be different from the second ion conductive ceramic particles to increase the conductivity of the electrolytes.
	With regards to claim 8, Pratt fails to teach wherein the first ion conductive ceramic particles and the second ion conductive ceramic particles are selected from the group consisting of A1203-based ceramic particles, SiO2-based ceramic particles, BaTiO3-based ceramic particles, TiO2based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, sodium sulfide-based ceramic particles, sodium oxide-based ceramic particles, a derivative thereof, and a combination thereof,
	However, Roumi is in the field of ionically conducting composite membranes (Abstract) and teaches wherein the first ion conductive ceramic particles and the second ion conductive ceramic particles are selected from the group consisting of A1203-based ceramic particles, SiO2-based ceramic particles, TiO2based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, a derivative thereof, and a combination thereof (Para. [0156], In an embodiment, the electronically 2O3 … SiO2 … TiO2 … Li2O … and combinations thereof; Para. [0146] Optionally, the first ionically conductive … material comprises a solid electrolyte, a gel electrolyte, a polymer electrolyte, Li2S—SiS2—Li3PO4 … Li2S—P2S5 … amorphous metal ion conductors, ceramic active metal ion conductors, glass-ceramic active metal ion conductors, an ion conducting ceramic ... NASICON .. or any combination of these.).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching in Roumi for the purpose of wherein the first ion conductive ceramic particles and the second ion conductive ceramic particles are selected from the group consisting of A1203-based ceramic particles, SiO2-based ceramic particles, TiO2based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, a derivative thereof, and a combination thereof to increase the ionic conductivity of the electrolyte (Para. [0146]; Para. [0156]).
	The motivation would have been to increase the ionic conductivity of the electrolyte (Para. [0146]; Para. [0156]).
With regards to claim 12, Pratt teaches wherein the first polymer base, the second polymer base and the third polymer base are selected from the group consisting of polyvinylidene fluoride-based polymer, a polyethylene glycol-based polymer, a polyacrylonitrile-based polymer, a polymethylmethacrylate-based polymer, a polyimide-based polymer, a polyethylene-based polymer, a polypropylene-based polymer, a polypropylene oxide-based polymer, a polyamine-based polymer, a siloxane-based polymer, a derivative thereof, and 
	With regards to claim 14, Pratt teaches a composite electrolyte for a secondary battery (Figs. 1a-1d and 2a-2d, Paras. [0051] and [0057]), having a multi-layer structure (Fig. 3, Para. [0083], NE (negative electrode) electrolyte 318, PE (positive electrode) electrolyte 328, and separator electrolyte 338.), the composite electrolyte comprising: a first electrolyte laver positioned toward a cathode part (Fig. 3, PE (cathode) electrolyte 328); and a second electrolyte layer positioned toward an anode part (Fig. 3, NE (anode) electrolyte 318), wherein the first electrolyte layer comprises a first polymer base (Para. [0038], In one embodiment of the invention, the fluorinated catholyte is a block copolymer electrolyte), first ion conductive ceramic particles (Para. [0111], The additives that enhance ionic conductivity can be … ceramic particles), wherein the second electrolyte layer comprises a second polymer base (Para. [0036], The anolyte may be a block copolymer electrolyte that is immiscible with the separator electrolyte.), second ion conductive ceramic particles (Para. [0111]), and wherein the first electrolyte layer and the second electrolyte layer are formed of different materials from each 
Pratt fails to teach wherein the first electrolyte layer comprises a first liquid electrolyte, wherein the second electrolyte layer comprises a second liquid electrolyte, wherein the third electrolyte layer comprises a third liquid electrolyte, wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte, wherein a sum of the first, the second and the third liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 2O3-based ceramic particles, SiO2-based ceramic particles, BaTiO3-based ceramic particles, TiO2-based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, sodium sulfide-based ceramic particles, sodium oxide-based ceramic particles, a derivative thereof, and a combination thereof, wherein the second ion conductive ceramic particles are selected from the group consisting of Al2O3-based ceramic particles, SiO2-based ceramic particles, BaTiO3-based ceramic particles, TiO2-based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, sodium sulfide-based ceramic particles, sodium oxide-based ceramic particles, a derivative thereof, and a combination thereof, and wherein the third ion conductive ceramic particles are selected from the group consisting of Al2O3-based ceramic particles, SiO2-based ceramic particles, BaTiO3-based ceramic particles, TiO2-based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, sodium sulfide-based ceramic particles, sodium oxide-based ceramic particles, a derivative thereof, and a combination thereof.
However, Roumi is in the field of ionically conducting composite membranes (Abstract) and teaches wherein the first electrolyte layer comprises a first liquid electrolyte, wherein the second electrolyte layer comprises a second liquid electrolyte, and wherein the third electrolyte layer comprises a third liquid electrolyte (Para. [0165], An exemplary hybrid membrane is a novel composite electrolyte composed of liquid, polymer and ceramic electrolytes, designed in a special format … The membrane is chemically inert, does not react with lithium metal, electrolytes, air or moisture, and separates the anolyte and catholyte environments.).

The motivation would have been to create a composite electrolyte having high conductivity, mechanical strength, flexibility, low cost, and be easily produced (Para. [0165]).
Roumi further teaches wherein the first ion conductive ceramic particles, the second ion conductive ceramic particles, and the third ion conductive ceramic particles are selected from the group consisting of A1203-based ceramic particles, SiO2-based ceramic particles, TiO2-based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, a derivative thereof, and a combination thereof (Para. [0156], In an embodiment, the electronically and ionically conducting material or a material to be included in a combination to produce an electronically and ionically conducting material mixture is selected from the group consisting of … Al2O3 … SiO2 … TiO2 … Li2O … and combinations thereof; Para. [0146] … the first ionically conductive … material comprises a solid electrolyte, a gel electrolyte, a polymer electrolyte, Li2S—SiS2—Li3PO4 … Li2S—P2S5 … amorphous metal ion conductors, ceramic active metal ion conductors, glass-ceramic active metal ion conductors, an ion conducting ceramic ... NASICON .. or any combination of these.).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching in Roumi for the purpose of wherein the first ion conductive ceramic particles, the second ion conductive ceramic particles, 203-based ceramic particles, SiO2-based ceramic particles, TiO2--based ceramic particles, lithium oxide-based ceramic particles, lithium sulfide-based ceramic particles, an amorphous ion conductive material, NASICON, a derivative thereof, and a combination thereof to increase the ionic and electrical conductivity of the electrolyte (Para. [0146]; Para. [0156]).
	The motivation would have been to increase the ionic and electrical conductivity of the electrolyte (Para. [0146]; Para. [0156]).
Pratt fails to teach wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte, and wherein a sum of the first, the second and the third liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte, 
However, Gin is the field of a polymer electrolyte that comprises a polymer matrix and a liquid electrolyte (Abstract) and teaches wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on l00 parts by weight of the composite electrolyte, and wherein a sum of the first, the second and the third liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte, (Para. [0136], In an embodiment the liquid electrolyte may comprise from about 1 weight % up to about 50 weight % of the total weight of the liquid electrolyte and the polymer electrolyte (composite electrolyte).).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Pratt with the teaching of Gin for the purpose of wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte 
The motivation would have been to increase the conductivity of the electrolyte (Para. [0048], polymer electrolytes of this invention, which comprise liquid electrolyte which contains free lithium salt therein, can exhibit 100-fold or higher increased conductivity compared to analogous polymer electrolytes where the liquid electrolyte does not contain free lithium salt.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723